IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                              ________________________

                                    No. 98-41525
                                  Summary Calendar
                              ________________________

JEHAAD A.M.E. SAAHIR,
f/k/a Jehad Addullah Shabazz,
a/k/a James Loggins,
                                                                          Plaintiff-Appellant,

                                             versus
GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, ET AL.,
                                                                      Defendants-Appellees.

           _____________________________________________________
                    Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 6:98-CV-273
           _____________________________________________________

                                        June 14, 1999

Before POLITZ, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*
       Jehaad A.M.E. Saahir, formerly known as Jehad Abdullah Shabazz, a/k/a

James Loggins, Texas prisoner # 291515, seeks leave to appeal in forma pauperis

(IFP) from the district court’s dismissal of his 42 U.S.C. § 1983 action. Saahir’s
motion for leave to appeal IFP is DENIED. On at least three prior occasions while



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5 TH CIR.
R. 47.5.4.
incarcerated, Saahir has brought an action or an appeal in a United States court that
was dismissed as frivolous. See Muhammad v. Lynaugh, 966 F.2d 901, 902-03

(5th Cir. 1992) (affirmance of district court dismissal as frivolous); Saahir v.
Estelle, No. 95-40633 (5th Cir. Dec. 19, 1995) (unpublished) (dismissal of appeal

as frivolous); Saahir v. Estelle, No. 98-40103 (5th Cir. Dec. 10, 1998)

(unpublished) (dismissal of appeal as frivolous). Accordingly, Saahir may not
proceed IFP in any civil action or appeal filed while he is in prison unless he “is

under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); Adepegba
v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). His allegations in this case do not

qualify.
      This appeal is DISMISSED. Saahir has 15 days from the date of this opinion

to pay the full appellate filing fee of $105 to the clerk of the district court, should
he wish to reinstate his appeal.
      Because Saahir is now subject to the provisions of § 1915(g) for the filing of

IFP civil actions and appeals, we shall no longer apply or enforce the sanction

imposed in Saahir v. Estelle, No. 98-40103 (5th Cir. Dec. 10, 1998). We hereby

inform Saahir that, in the future, while he remains incarcerated and subject to the
provisions of the PLRA, should he seek to file an in forma pauperis civil action in

the district courts, or an in forma pauperis civil appeal in this court, he should file

a motion to proceed IFP in accordance with § 1915(g) rather than filing a
miscellaneous motion for permission pursuant to the sanction imposed in No. 98-

40103. The Clerk of this court and the clerks of the district courts in this circuit are



                                           2
hereby directed that they shall, from this date forward, apply § 1915(g) to Saahir’s
IFP civil appeals and actions rather than the sanction in No. 98-40103.

      MOTION FOR PERMISSION TO APPEAL IFP DENIED; 28 U.S.C.
§ 1915(g) BAR APPLIED; APPEAL DISMISSED.




                                         3